Citation Nr: 1213704	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  11-32 653	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the creation of an overpayment of $8,860.98 in educational assistance payments was proper.

2.  Entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $8,860.98, including whether the waiver was timely filed.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 2005 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2011 decisions of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota.  The jurisdiction of the case is with the Regional Office (RO) in Muskogee, Oklahoma.

In the January 2011 decision, the DMC determined that an overpayment of $8,860.98 in educational assistance payments to the Veteran had been created.  In the July 2011 decision, DMC's Committee on Waivers and Compromises denied the Veteran's request for a waiver of the overpayment.

In February 2012, the Veteran testified at a Board hearing before the undersigned via live videoconference at the RO in Phoenix, Arizona.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By way of background, in April 2009, the Veteran applied for VA educational benefits.  In July 2009, he was granted eligibility under Chapter 33, Title 38, United States Code, commonly referred to as the Post-9/11 GI Bill.  Initially, VA processed the Veteran's payments under Chapter 30, Title 38, United States Code, commonly referred to as the Montgomery GI Bill (MGIB).  In September 2010, the error was corrected and the Veteran began to receive educational payments under the Post-9/11 GI Bill.

In January 2011, the Veteran was sent a letter from the RO in Muskogee, Oklahoma, informing him that his benefits would be reduced for the term beginning on December 7, 2010.  The letter indicated that the Veteran was overpaid for the period beginning December 7, 2010, and ending January 18, 2011.  According to the letter, the Veteran's school notified VA that his tuition and fees were adjusted to reflect "TA or discounts that have been paid."  Notably, the January 2011 letter was not mailed to the Veteran's correct address of record at that time.  It was mailed to his previous address.  

Although the January 2011 letter described above was mailed to an incorrect address, a separate January 2011 letter was sent from the DMC to the Veteran informing him of an overpayment of $8,860.98.  This letter was mailed to the Veteran's correct address and contained his appellate rights.

Subsequently, in July 2011, the Veteran submitted a request of a waiver of overpayment.  In the July 2011 decision, DMC's Committee on Waivers and Compromises denied the Veteran's request for a waiver of the overpayment as untimely filed.  The Veteran appealed the decision and the issue of whether the waiver was timely filed was the sole issue certified to the Board.

In the course of requesting a waiver of overpayment, the Veteran challenges the creation of the debt itself.  In July 2011, he stated that the debt would have been averted completely had VA been proactive in alerting him to the error.  In subsequent statements, the Veteran again asserted that the debt was created solely due to VA error.  At the Board hearing, he confirmed that he was disputing the creation and validity of the underlying debt in addition to the denial of waiver.  Pleadings from a pro se claimant are to be read sympathetically in cases involving waivers of overpayments.  See Edwards v. Peake, 22 Vet. App. 57, 60-61 (2008).  In the Veteran's case, at the least, the issue of whether the creation of an overpayment of $8,860.98 in educational assistance payments was proper has been raised when his pleadings are read sympathetically.

The issue of whether the creation of an overpayment of $8,860.98 in educational assistance payments was proper is inextricably intertwined with the issue of entitlement to a waiver of recovery of the overpayment.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, in general, the threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of indebtedness when the validity of the debt is challenged.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).

Although the January 2011 letter from the Muskogee RO reflected that the overpayment was created by "TA or discounts that have been paid," this letter was mailed to an incorrect address.  The January 2011 letter from the DMC that was mailed to the correct address listed the amount of overpayment as $8,860.98, but provided no explanation or accounting for the overpayment to the Veteran.  The lack of an explanation and accounting is apparent from the Veteran's statements on the matter.  He appears to be under the impression that the current debt stems from a prior overpayment that he was notified of in September 2010.  However, according to the Muskogee RO, that debt was "cleared" in December 2010, which occurred shortly before the current debt was created.  In light of these circumstances, the Board finds that the inextricably intertwined must be remanded to the agency of original jurisdiction (AOJ) to provide the Veteran with all consideration of due process in his appeal.  On remand, the AOJ should re-adjudicate the appeal and provide an explanation and accounting for the overpayment to allow the Veteran an opportunity to properly dispute the overpayment.

Accordingly, this case is REMANDED for the following action:

Re-adjudicate the appeal, including the two issues of:  (1) whether the creation of an overpayment of $8,860.98 in educational assistance payments was proper; and (2) entitlement to a waiver of recovery of an overpayment in educational assistance payments in the amount of $8,860.98, including whether the waiver was timely filed.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case (SSOC) and afford him an opportunity to respond before the record is returned to the Board for further review.  The SSOC must include an explanation and accounting for the overpayment.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

